DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office action is in response to Applicant’s communication filed on July 22, 2021. No claims have been amended, cancelled or added. Accordingly, claims 1, 4-6, 9, and 21-23 are currently pending and have been examined. The rejections and response to arguments are stated below. 

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	Claim 1, 4-6, 9, and 21-23 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a method for processing communications between a travel insurer and a travel service provider, which is considered a judicial exception because it falls under the categories of Mental Processes and also certain of methods of organizing human activity such as commercial interactions as discussed below. This judicial exception is not integrated into a practical application as discussed below. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.
 	Analysis
Step 1: In the instant case, claim 1 is directed to a process. 
	Step 2A – prong one: The limitations of “receiving, over a network from a travel service provider computing system at a data processor of a travel insurer computing system, itinerary travel service provider computing system; mapping, at the data processor, the itinerary data in the first messaging format to data fields corresponding to a second messaging format, the second messaging format being different from the first messaging format; converting, at the data processor, the itinerary data in the first messaging format to itinerary data in the second messaging format based on the mapping; transmitting, from the data processor, the itinerary data in the second messaging format to a product selector engine of the travel insurer computing system, the first messaging format being incompatible with the product selector engine, and the second messaging format being compatible with the product selector engine; determining, by the product selector engine, a product based on the itinerary data in the second messaging format, the product including a product option selected from a plurality of different product options based upon the itinerary data; and transmitting, by the travel insurer computing system to the travel service provider computing system, product data in the first messaging format corresponding to the product for presentation by the travel service provider computing system, the product data including the product option” as drafted, when considered collectively as an ordered combination, without the italicized portions, is a process that, under the broadest reasonable interpretation, covers mental processes (concepts performed in a human mind including observation, evaluation, judgement and opinion) and also methods of organizing human activity such as commercial interactions. The product selector engine is broadly interpreted to correspond to generic software suitably programmed to perform the associated function. That is, other than a data processor and a product selector engine, nothing in the claim precludes the steps from being performed as a 
Step 2A – prong two: The judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements of a processor and a product selector engine to perform all the steps. A plain reading of Figure 1 and associated descriptions in paragraphs 16-21 reveals that a generic XML processor suitably programmed is used execute the claimed steps. The product selector engine is broadly interpreted to correspond to generic software suitably programmed to perform the associated function. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The processor and the product selector engine in all the steps are recited at a high-level of generality (i.e., as a generic processor performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Hence, claim 1 is directed to an abstract idea.
	Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the steps, recited in the claim, amounts to no more than mere instructions to apply the exception using a generic computer component. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Hence, claim 1 is not patent eligible. 
Dependent claims 4-6, 9, 21 and 22, when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further. 
	For instance in claims 4-6 and 9, the steps “wherein the first messaging format comprises one of XML, HTML, and delimited text”; “wherein the data processor is an XML processing unit”; “wherein the mapping is performed using mapping code designed specifically for the first messaging format”; “further comprising: receiving, over the network from the travel service provider computing system at the data processor, a customer response including payment information corresponding to the product transmitted to the travel service provider computing system; and converting, at the data processor, the customer response including payment information into the second messaging format” under the broadest reasonable interpretation, are further refinements of mental processes and also methods of organizing human activity such as commercial interactions because these steps further describe the intermediate steps of the process. The network in the claim, recited at a high-level of generality, may be a generic communication network such as the Internet (See Paragraphs 15-17 of the Specification). 
	In claims 21-23 the steps “wherein the product selector engine is programmed with product selection logic through which the travel insurance computing system determines the product, the method further comprising: modifying the product selection logic without modifying the travel service provider computing system”, “further comprising: determining, by the product selector engine, an advertisement based on the itinerary data in the second messaging format, the advertisement including additional product; transmitting, by the travel insurer computing system to the travel service provider computing system, the advertisement for presentation by the travel service provider computing system” and “wherein the mapping code designed specifically for the first messaging format is one of a plurality of different mapping codes designed specifically for a corresponding plurality of messaging formats each being different from the second messaging format, and wherein the mapping includes the data processor selecting the mapping code from the plurality of different mapping codes based upon the first messaging format” are further refinements of mental processes and also methods of organizing human activity such as commercial interactions because these steps further describe the intermediate steps of the process. 
	In all the dependent claims, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Also the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; the claims do not affect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment. In addition, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself.  For these reasons, the dependent claims also are not patent eligible. 

Response to Arguments

4.	In response to Applicants arguments on pages 5-6 of the Applicant’s remarks that the claims are patent-eligible under 35 USC 101 when considered under the 2019 Patent eligibility Guidance (2019 PEG), the Examiner respectfully disagrees. 
	The fact that the claims are Patent-Ineligible when considered under the 2019 PEG has already been addressed in the rejection and hence not all the details of the rejection are repeated here. 
	The claims (claim 1 for example) recite the abstract idea of a method for processing communications between a travel insurer and a travel service provider. This abstract idea falls under the categories of Mental Processes and also certain of methods of organizing human activity such as commercial interactions as discussed in the rejection. For example, receiving, orally, itinerary information is an abstract concept that can be performed mentally. The orally received data can be converted to written data. These steps can be performed mentally by a human being. The Applicants are merely using these generic features, on a computing system, to execute this abstract concept. 
	The method for processing communications between a travel insurer and a travel service provider also falls in the category of certain methods of organizing human activity such as commercial or legal interactions. Transmitting, by the travel insurer computing system to the travel service provider computing system, product data corresponding to the product is indeed a commercial interaction. 
	In response to Applicant’s assertion that claim 1 recites the steps of “receiving, over a network from a travel service provider computing system at a data processor of a travel insurer computing system, itinerary data in a first messaging format corresponding to a consumer travel itinerary” and “transmitting, from the data processor, the itinerary data in the second messaging format to a product selector engine of the travel insurer computing system”, the Examiner would like to point out this concept is similar to the abstract concept of generating a second menu from a first menu and sending the second menu to another location (See Apple Inc. v. Ameranth, Inc.). This concept is also similar to a user such as a travel insurer or a travel service provider providing information orally (first messaging format) and communicating the final itinerary product in a written format (second messaging format). The concept of “transmitting, by the travel insurer computing system to the travel service provider computing system, product data in the first messaging format corresponding to the product for presentation by the travel service provider computing system” is similar to receiving and sending e-mail (in the same format). These are conventional features of a computer system. Also by relying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible (See Alice, 134 S. Ct. at 2359 (use of a computer to create electronic records, track multiple transactions, and issue simultaneous instructions” is not an inventive concept). Hence, Applicant’s arguments are not persuasive. 
	The Examiner does not see the parallel between the Applicants’ claims and Claim 1 of Example 42 (Claim 1 herein after). Claim 1 recites a “method comprising: a) storing information in a standardized format about a patient's condition in a plurality of network-based non-transitory storage devices having a collection of medical records stored thereon; b) providing remote access to users over a network so any one of the users can update the information about the patient’s condition in the collection of medical records in real time through a graphical user interface, wherein the one of the users provides the updated information in a non-standardized format dependent on the hardware and software platform used by the one of the users; c) converting, by a content server, the non-standardized updated information into the standardized format, d) storing the standardized updated information about the patient’s condition in the collection of medical records in the standardized format; e) automatically generating a message containing the updated information about the patient’s condition by the content server whenever updated information has been stored; and f) transmitting the message to all of the users over the computer network in real time, so that each user has immediate access to up-to-date patient information”. Claim 1 recites a combination of additional elements including storing information, providing remote access over a network, converting updated information that was input by a user in a non-standardized form to a standardized format, automatically generating a message whenever updated information is stored, and transmitting the message to all of the users. The claim as a whole integrates the method of organizing human activity into a practical application. All these features are not present in Applicants’ claims. 
According to 2019 PEG, limitations that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
In the instant case, the judicial exception is not integrated into a practical application, because none of the above criteria is met. A plain reading of Figure 1 and associated descriptions in paragraphs 16-21 reveals that a generic XML processor suitably programmed is used execute the claimed steps. The product selector engine is broadly interpreted to correspond to generic software suitably programmed to perform the associated function. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The processor and the product selector engine in all the steps are recited at a high-level of generality (i.e., as a generic processor performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Hence, the claims are directed to an abstract idea.
Receiving data in a first messaging format, providing and converting a final itinerary product in a second messaging format is similar to the abstract concept of generating a second menu from a first menu and sending the second menu to another location (See Apple Inc. v. Ameranth, Inc.). The concept of converting data from one format to another is not novel (See Gottschalk v. Benson). Also, by relying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible (See Alice, 134 S. Ct. at 2359 (use of a computer to create electronic records, track multiple transactions, and issue simultaneous instructions” is not an inventive concept). Providing a computer-implemented framework for processing different data formats without requiring a partner to code to a specific standard, is an improvement in the abstract idea of processing communications between a travel insurer and a travel service provider. In light of the 2019 PEG and the PEG Updates, the claimed features such as “receiving, over a network from a travel service provider computing system at a data processor of a travel insurer computing system, itinerary data in a first messaging format corresponding to a consumer travel itinerary, … the first messaging format being compatible with the travel service provider computing system” and “transmitting, from the data processor, the itinerary data in the second messaging format to a product selector engine of the travel insurer computing system, the first messaging format being incompatible with the product selector engine, and the second messaging format being compatible with the product selector engine”….and “transmitting, by the travel insurer computing system to the travel service provider computing system, product data in the first messaging format corresponding to the product for presentation by the travel service provider computing system” are not considered to be improvements in computer technology or technical field. In Summary, the computer is merely a platform on which the abstract idea is implemented. Hence, the claims do not recite significantly more than an abstract idea.
	For these reasons and those discussed in the rejection, the rejections under 35 USC § 101 are maintained. 
Conclusion

 5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
	(a) Mikurak, Michael (US Patent 7,124,101 B1) discloses controls for a network and management of resources for managing network assets through in a network-based supply chain framework. Network assets are available to network users. One user may submit information regarding potential for growth, the capacity, or the technological level of one of the network assets. Another user may submit similar information about another network asset. Based on the information from the users, the system may determine the optimal set of network assets. When network events about the assets are received, the events can be filtered, correlated and isolated. These events can then be translated into a standard object form for facilitating the determination of the problem causing the network event.

6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Narayanswamy Subramanian whose telephone number is (571) 272-6751. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ryan Donlon can be reached at (571) 270-3602. The fax number for Formal or Official faxes and Draft to the Patent Office is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Narayanswamy Subramanian/
Primary Examiner
Art Unit 3695

July 26, 2021